            Case 3:20-cv-02886-SK Document 13 Filed 05/05/20 Page 1 of 2




     C. Moze Cowper (CA Bar No. 236614)
 1   mcowper@cowperlaw.com
     Noel E. Garcia. (CA Bar No. 236831)
 2   ngarcia@cowperlaw.com
     COWPER LAW PC
 3   10880 Wilshire Boulevard, Suite 1840
     Los Angeles, California 90024
 4   Tel.: 877-529-3707
 5   Adam J. Levitt*
     alevitt@dicellolevitt.com
 6   Amy E. Keller*
     akeller@dicellolevitt.com
 7   Laura E. Reasons*
     lreasons@dicellolevitt.com
 8   DICELLO LEVITT GUTZLER LLC
     Ten North Dearborn Street, Sixth Floor
 9   Chicago, Illinois 60602
     Tel.: 312-214-7900
10
     Matthew S. Miller*
11   mmiller@msmillerlaw.com
     MATTHEW S. MILLER LLC
12   77 West Wacker Drive, Suite 4500
     Chicago, Illinois 60601
13   Tel.: 312-741-1085
14   * Pro Hac Vice Admission Pending
15   Counsel for Plaintiff and the Proposed Class
16
                   IN THE UNITED STATES DISTRICT COURT
17               FOR THE NORTHERN DISTRICT OF CALIFORNIA
18                          OAKLAND DIVISION

19   CLAIRE BRANDMEYER,                         Civil Action No. 3:20-cv-02886-SK
20   individually and on behalf of all others
     similarly situated,                        CONSENT TO MAGISTRATE
21                                                JUDGE JURISDICTION
22                 Plaintiff,
23          v.
24
     THE REGENTS OF THE
25   UNIVERSITY OF CALIFORNIA,
26
                   Defendant.
27

28

30               CONSENT TO MAGISTRATE JUDGE JURISDICTION
                Case 3:20-cv-02886-SK Document 13 Filed 05/05/20 Page 2 of 2




 1         In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent
 2   to have a United States magistrate judge conduct all further proceedings in this case,
 3   including trial and entry of final judgment. I understand that appeal from the
 4   judgment shall be taken directly to the United States Court of Appeals for the Ninth
 5   Circuit.
 6

 7   Dated: May 5, 2020
                                            /s/ C. Moze Cowper
 8                                          C. Moze Cowper
                                            Noel E. Garcia
 9                                          COWPER LAW PC
                                            10880 Wilshire Boulevard, Suite 1840
10                                          Los Angeles, California 90024
                                            Tel.: 877-529-3707
11                                          mcowper@cowperlaw.com
                                            ngarcia@cowperlaw.com
12
                                            Adam J. Levitt*
13                                          Amy E. Keller*
                                            Laura E. Reasons*
14                                          DICELLO LEVITT GUTZLER LLC
                                            Ten North Dearborn Street, Sixth Floor
15                                          Chicago, Illinois 60602
                                            Tel.: 312-214-7900
16                                          alevitt@dicellolevitt.com
                                            akeller@dicellolevitt.com
17                                          lreasons@dicellolevitt.com
18                                          Matthew S. Miller*
                                            MATTHEW S. MILLER LLC
19                                          77 West Wacker Drive, Suite 4500
                                            Chicago, Illinois 60601
20                                          Tel.: 312-741-1085
                                            mmiller@msmillerlaw.com
21
                                            *Pro Hac Vice Admission Pending
22
                                            Counsel for Plaintiff and the Proposed
23                                          Class
24

25

26

27

28
                                               2
30               CONSENT TO MAGISTRATE JUDGE JURISDICTION
